Beck, Ch. J.
The only question upon which there can be any conflict, as exhibited in the abstract before us, is one of fact, and relates to notice by Wray, the purchaser from Banks, of iffaintiff’s claim to the lands. It cannot be held that the filing for record of this bond to Balhos, operated as constructive notice of the instrument, whatever otherwise may have been its effects upon the rights of the parties. Not having been acknowledged, its registry did not impart notice. Rev., §§ 2220, 2224; Burton v. Lewis, 12 Iowa, 388.
Evidence was introduced to show that Wray had actual notice of plaintiff’s claim, but we think it utterly fails to establish that point. It consists of rather uncertain statements of conversations and declarations of Wray, made to or in the presence of the plaintiff, in regard to his claim to the land. If these statements present the actual facts as they occurred, they hardly justify the conclusion that plaintiff’s claim was known to Wray — certainly they do not present his claim in a positive and direct form, or that he sot up such a claim in that way to the land. But the evidence is of little force, in view of the fact that one of the most important conversations is shown to have occurred after Wray acquired title to the land. And in fact, to our minds, the preponderance of the evidence Is to the effect that the other conversation and admission of Wray was after his purchase. We think, therefore, that the evidence fails to establish notice to Wray before his purchase of plaintiff’s claim. The judgment of the district court is reversed and plaintiff’s petition is dismissed.
Reversed.